             IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


VIRGINIA COBURN,                       *
                                       *


        Plaintiff,                     *

             V.                        *             CV 119-065
                                       *


BECHTEL POWER CORPORATION,             *
                                       *


        Defendant.                     *




                                   ORDER




     Before    the    Court   is   Defendant's   Consent   Motion    to   Stay

Proceedings       Pending   Arbitration.     (Doc.   6.)     According     to

Defendant, Plaintiff signed a valid arbitration agreement with

Defendant requiring arbitration of each claim Plaintiff alleges in

this action.       Defendant represents that Plaintiff consents to the

present motion and requested stay.

     Upon due consideration, the Court GRANTS the motion (Doc. 6)

and STAYS this case pending completion of arbitration.              The Court

DIRECTS the Parties to file a joint status report with the Court

on the progress of the arbitral proceedings every NINETY (90) DAYS

until the arbitration is complete.

     ORDER ENTERED at Augusta, Georgia, this                        of July,

2019.




                                     jTranSchall/^hief judge
                                     united/states district court
                                           !rN district of GEORGIA
